Exhibit 10.59
NATIONAL CITY CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
National City Corporation
     WHEREAS, National City Corporation (“Corporation”) currently has in effect
the National City Corporation Long-Term Cash and Equity Incentive Plan Effective
January 1, 2005 (the “Plan”); and
     WHEREAS, Article 8 of the Plan provides for the award of restricted stock
units (“RSU’s”) to employees of the Corporation and Subsidiaries as selected
from time to time by the Corporation’s Compensation and Organization Committee
or another committee appointed by the board of directors of the Corporation (the
“Committee”);
     WHEREAS, the individual identified as Grantee (“Grantee”) on the cover
sheet that is attached hereto and hereby made a part hereof (“Cover Sheet”) is a
key employee of Corporation and/or a Subsidiary (collectively and individually
the “Employers”);
     WHEREAS, the execution of a RSU Award Agreement in the form hereof has been
duly authorized by the Committee;
     WHEREAS, the Corporation desires reasonable protection for its confidential
business information and from competitive activity by Grantee; and
     WHEREAS, the Grantee agrees to accept an award of RSU’s under the Plan
subject to the terms of this agreement;
     NOW, THEREFORE, pursuant to the Plan, the Corporation hereby grants to the
Grantee subject to the terms and conditions of this agreement on the date listed
on the Cover Sheet as the “Grant Date” the number of RSU’s as is stated in the
Cover Sheet (the “Award”), subject to the terms and conditions of the Plan and
to the following terms, conditions, limitations and restrictions, and the
Corporation and the Grantee hereby agree as follows:
     1. The Award represents the right to receive shares of National City
Corporation Common Stock (“Common Stock”) subject to the terms and conditions
set forth in this agreement. Each RSU represents a hypothetical share of Common
Stock. The RSU’s will be credited to the Grantee in an unfunded account
established on the Corporation’s books for the Grantee (the “Account”).
     2. Upon the vesting date and the lapse of any restrictions on the RSU’s set
forth herein and in the Plan, one share of Common Stock shall be issuable for
each RSU on such date, subject to the terms and provisions of this agreement and
the Plan. Thereafter, the Corporation will transfer such shares of Common Stock
to the Grantee upon satisfaction of any required Tax Withholding Obligations, as
defined herein. The Grantee’s Account shall be credited with such additional
RSU’s to reflect any additional shares of equity securities which the Grantee
would have been entitled to receive had the Common Stock represented by RSU’s
credited to Grantee’s Account been issued and outstanding at the time of a share
dividend, a merger or reorganization in which the Corporation is the surviving
corporation or any other change in capital structure, and such additional RSU’s
shall also be a part of and shall be referred to as RSU’s and shall be subject
to the vesting date restrictions set forth herein and in the Plan. Until a stock
certificate is issued, or DRS Shares are entered, in accordance with paragraph
7, Grantee shall receive a cash payment equal to the amount of, and distributed
at the same time as, any cash dividend or other items of similar nature paid on,
or issued with respect to, the Corporation’s Common Stock. No investment credit
of any kind with respect to the RSU’s shall be credited to the Grantee’s Account
in any way or be paid to the Grantee.
     3. The RSU’s may not be sold, exchanged, assigned, transferred, pledged or
otherwise disposed of by the Grantee except to the Corporation, except that the
Grantee’s rights with respect to the RSU’s may be transferred by will or
pursuant to the laws of descent and distribution. Any attempted transfer in
violation of the provisions of this paragraph shall be void, the purported
transferee shall obtain no rights with respect to such RSU’s and the RSU’s
subject to the attempted transfer shall be forfeited.
     4. The RSU’s described in paragraph 2 of this agreement shall vest on the
earliest of (i) [insert vesting schedule] (ii) upon a Change in Control
(iii) the Grantee’s death or (iv) the Grantee’s Disability.
     5. In addition to any event resulting in forfeiture provided for in this
agreement or the Plan, all of the RSU’s shall be forfeited upon the occurrence,
prior to the time prescribed in paragraph 4 of this agreement for the vesting of
the RSU’s, of any of the following events:
     (i) the Grantee ceases to be an Employee for any reason other than death or
a Disability;
     (ii) the Committee finds that the Grantee has been convicted of a felony or
misdemeanor involving fraud or dishonesty on the part of the Grantee towards the
Employers; or
     (iii) the Grantee breaches the terms of paragraphs 9, 10, 12 or 13, but
forfeiture shall not be the Corporation’s sole remedy for such breach.
In the event of any forfeiture of RSU’s, such RSU’s shall be canceled and
deducted from the Grantee’s Account.
     6. At such time as the RSU’s vest, or prior to any event in connection with
the Award that the Corporation determines may result in any federal, state,
local or foreign tax withholding obligations of the Employers for the benefit of
the Grantee (the “Tax Withholding Obligation”), the Employers’ obligation to
issue and deliver to the Grantee Common Stock shall be conditioned upon the
Grantee and the Employers having reached a mutual agreement in accordance with
the Plan as to any Tax Withholding Obligations. To the extent shares of Common
Stock that have become issuable are used to satisfy any Tax Withholding
Obligations through a sale of shares as described herein, such obligations shall
be calculated using the Employer’s minimum applicable statutory withholding
rates.
          (i) By sale of shares. Unless Grantee chooses to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (ii) below,
Grantee’s acceptance of the Award constitutes Grantee’s instruction and
authorization to the Corporation, and any brokerage firm determined acceptable
to the

Page 1



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
National City Corporation
Corporation, to sell on Grantee’s behalf a whole number of shares of Common
Stock from those shares of Common Stock issuable to Grantee as the Corporation
determines to be appropriate to generate cash proceeds sufficient to satisfy the
Tax Withholding Obligation. Such shares of Common Stock will be sold on the day
the Tax Withholding Obligation arises or as soon thereafter as practicable.
Grantee will be responsible for all broker’s fees and other costs of sale, and
Grantee agrees to indemnify and hold the Corporation harmless from any losses,
costs, damages or expenses relating to any such sale. Grantee acknowledges that
the Corporation or its designee is under no obligation to arrange for such sale
at any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy Grantee’s Tax Withholding Obligation. Accordingly, Grantee
agrees to pay to the Corporation as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of shares of Common Stock described above.
          (ii) By check, wire transfer or other means. At any time not less than
five (5) business days before any Tax Withholding Obligation arises, Grantee may
elect to satisfy Grantee’s Tax Withholding Obligation by delivering to the
Corporation an amount that the Corporation determines is sufficient to satisfy
the Tax Withholding Obligation by (a) wire transfer to such account as the
Corporation may direct, (b) delivery of a certified check payable to the
Corporation or (c) such other means as the Corporation may establish or permit.
     7. Upon the vesting of the RSU’s in accordance with paragraph 4 of this
agreement, the Corporation shall issue, subject to paragraph 6 hereof,
certificates, if the Common Stock is certificated, of unrestricted Common Stock
in the name of the Grantee at the time and in the manner provided herein. If the
Common Stock is entered by the Corporation as book entry shares through the
Corporation’s Direct Registration System (“DRS Shares”), the Corporation shall
hold the DRS Shares in the name of the Grantee and in accordance with the Plan.
Upon vesting in accordance with paragraph 4(i) or 4(iii) hereof, the Corporation
shall issue such certificates, or enter such DRS Shares, upon vesting. Upon
vesting in accordance with paragraph 4(ii) and 4(iv) hereof, the Corporation
shall issue such certificates, or enter such DRS Shares, at the earliest of the
date set forth in paragraph 4(i), the Grantee’s death or the Grantee’s
“separation from service,” as defined by the Regulations promulgated under
Section 409A of the Internal Revenue Code (“409A”); provided, however, that if
the Grantee is a “specified employee” within the meaning of 409A, such issuance
or entry shall be delayed until the first day of the seventh calendar month
following separation from service.
     8. It is the intention of the parties that this agreement shall not be
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). Notwithstanding any other provision of this agreement to the
contrary, if a final nonappealable determination has been made by a court of
competent jurisdiction or an opinion of counsel has been rendered to the effect
that this agreement is not exempt from Parts 2, 3 and 4 of Title I of ERISA, all
of the RSU’s shall be forfeited; provided, however, that upon such an occurrence
the Committee may, in its discretion, with respect to all or a portion of the
RSU’s, accelerate the vesting of the RSU’s, but no such acceleration shall
accelerate the issuance of certificates of unrestricted Common Stock, or entry
of DRS Shares, in accordance with paragraph 7 hereof.
     9. Grantee acknowledges and agrees that in the performance of his or her
duties of employment with the Employers he or she may be in contact with
customers, potential customers and/or information about customers or potential
customers of the Employers either in person, through the mails, by telephone or
by other electronic means. Grantee also acknowledges and agrees that trade
secrets and Confidential Information of the Employers, as defined in paragraph
9(c) of this agreement, gained by Grantee during his or her employment with the
Employers, have been developed by the Employers through substantial expenditures
of time, effort and financial resources and constitute valuable and unique
property of the Employers. Grantee further understands, acknowledges and agrees
that the foregoing makes it necessary for the protection of the Employers’
businesses that Grantee not divert business or customers from the Employers and
that the Grantee maintain the confidentiality and integrity of the Confidential
Information as hereinafter defined:
          (a) Grantee agrees that he or she will not, during his or her
employment by the Employers and for a period of one (1) year following the later
of the termination of salary payments or the Salary Continuation Period, as
defined in paragraph 25, following termination of employment, no matter how
terminated:
          (i) directly or indirectly solicit, divert, entice or take away any
customers, business, patronage or orders of the Employers with whom the Grantee
has had contact, involvement or responsibility during his or her employment with
the Employers, or attempt to do so, for the sale of any product or service that
competes with a product or service offered by the Employers;
          (ii) directly or indirectly solicit, divert, entice or take away any
potential customer identified, selected or targeted by the Employers with whom
the Grantee has had contact, involvement or responsibility during his or her
employment with the Employers, or attempt to do so, for the sale of any product
or service that competes with a product or service offered by the Employers; or
          (iii) accept or provide assistance in the accepting of (including, but
not limited to, providing any service, information, assistance or other
facilitation or other involvement) business,

Page 2



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
National City Corporation
patronage or orders from customers or any potential customers of the Employers
with whom Grantee has had contact, involvement or responsibility on behalf of
any third party or otherwise for Grantee’s benefit.
Nothing contained in this paragraph 9(a) shall preclude Grantee from accepting
employment with a company, firm or business that competes with the Employers so
long as the Grantee’s activities do not violate the provisions of subparagraphs
9(a)(i), 9(a)(ii) or 9(a)(iii) above or any of the provisions of paragraphs 9(b)
and 9(c) below.
          (b) Grantee agrees that he or she will not directly or indirectly at
any time during his or her employment by the Employers and for a period of three
years following the later of the termination of salary payments or the Salary
Continuation Period, as defined in paragraph 25, following termination of
employment, no matter how terminated (the “Business Protection Period”),
solicit, induce, confer or discuss with any employee of the Employers or attempt
to solicit, induce, confer or discuss with any employee of the Employers the
prospect of leaving the employ of the Employers, termination of his or her
employment with the Employers or the subject of employment by some other person
or organization. Grantee further agrees that he or she will not directly or
indirectly at any time during the Business Protection Period hire or attempt to
hire any employee of the Employers.
          (c) Grantee will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the term of this agreement, disclose,
furnish, disseminate, make available or use (except in the course of performing
his or her duties of employment with the Employers) any trade secrets or
confidential business or technical information of the Employers or their
customers (the “Confidential Information”), without limitation as to when or how
Grantee may have acquired such information. The Confidential Information shall
include the whole or any portion or phase of any scientific or technical
information, design, process, procedure, formula, pattern, compilation, program,
device, method, technique or improvement, or any business information or plans,
financial information, or listing of names, addresses or telephone numbers,
including without limitation, information relating to the Employers’ customers
or prospective customers, the Employers’ customer lists, contract information
including terms, pricing and services provided, information received as a result
of customer contacts, the Employers’ products and processing capabilities,
methods of operation, business plans, financials or strategy, and agreements to
which the Employers may be a party. The Confidential Information shall not
include information that is or becomes publicly available other than as a result
of disclosure by the Grantee. Grantee specifically acknowledges that the
Confidential Information, whether reduced to writing or maintained in the mind
or memory of Grantee and whether compiled by the Employers and/or Grantee,
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been put forth by the Employers
to maintain the secrecy of such information, that such information is the sole
property of the Employers and that any retention and use of such information
during or after the Grantee’s employment with the Employers (except in the
course of performing his or her duties of employment with the Employers) shall
constitute a misappropriation of the Employers’ trade secrets. Grantee further
agrees that, at the time of termination of his or her employment he or she will
return to the Employers, in good condition, all property of the Employers,
including, without limitation, the Confidential Information. In the event that
said items are not so returned, the Employers shall have the right to charge
Grantee for all reasonable damages, costs, attorney’s fees and other expenses
incurred in searching for, taking, removing and/or recovering such property. If
the Grantee is requested or required (either verbally or in writing) to disclose
any Confidential Information, he or she shall promptly notify the Employers of
this request and he or she shall promptly provide the Employers with a copy of
the written request or a description of any verbal request so that the Employers
may seek a protective order or other appropriate remedy. If a protective order
or other appropriate remedy is not obtained in a reasonable period of time, the
Grantee may furnish only that portion of the Confidential Information that he or
she is legally required to disclose.
     10. During the Business Protection Period (and for any extended period as
provided in paragraph 11 below) Grantee agrees to communicate the contents of
this agreement to any person, firm, association, or corporation that Grantee
intends to be employed by, associated with or represent.
     11. If it shall be judicially determined that Grantee has violated any of
his or her obligations under paragraph 9 of this agreement, then the period
applicable to the obligation which he or she shall have been determined to have
violated shall automatically be extended by a period of time equal in length to
the period during which said violation(s) occurred.
     12. Grantee acknowledges and agrees that the remedy at law available to
Employers for breach of any of his or her obligations under this agreement would
be inadequate, and Grantee agrees and consents that, in addition to any other
rights or remedies that Employers may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding that may be brought
to enforce any provision contained in

Page 3



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
National City Corporation
paragraphs 9 through 11 of this agreement, without the necessity of proof of
actual damage.
     13. Grantee acknowledges that Grantee’s obligations under this agreement
are reasonable in the context of the nature of the Employers’ businesses and the
competitive injuries likely to be sustained by the Employers if Grantee violated
such obligations. Grantee further acknowledges that this agreement is made in
consideration of, and is adequately supported by, the RSU Award, which Grantee
acknowledges constitutes new and good, valuable and sufficient consideration.
     14. The failure of the Employers to enforce any provision of this agreement
shall not be construed to be a waiver of such provision or of the right of the
Employers thereafter to enforce each and every provision.
     15. Grantee shall not have any right in, to or with respect to any of the
shares of Common Stock (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such shares of Common Stock to Grantee.
     16. All provisions, terms, conditions, paragraphs, agreements and covenants
(“Provisions”) contained in this agreement are severable and, in the event any
one of them shall be held to be invalid, this agreement shall be interpreted as
if such Provision was not contained herein, and such determination shall not
otherwise affect the validity of any other Provision.
     17. As used in this agreement, Disability means “Disability” as defined in
and entitling the Grantee to initial benefits under the National City Long-term
Disability Plan. All other capitalized terms used but not defined in this
agreement shall have the meanings ascribed to such terms as set forth in the
Plan.
     18. By entering into this agreement and accepting the Award, Grantee
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Corporation at any time as provided in the Plan; (b) the
grant of the Award is a one-time benefit and does not create any contractual or
other right to receive future grants of awards or benefits in lieu of awards;
(c) all determinations with respect to any such future grants, including, but
not limited to, the times when awards will be granted, the number of RSU’s
subject to each award, the award price, if any, and the time or times when each
award will be settled will be at the sole discretion of the Corporation;
(d) Grantee’s participation in the Plan is voluntary; (e) the value of the Award
is an extraordinary item which is outside the scope of Grantee’s employment
contract, if any; (f) the Award is not part of normal or expected compensation
for any purpose, including, without limitation, for calculating any benefits,
severance, resignation, termination, bonuses, pension or retirement benefits or
similar payments; (g) the future value of the Common Stock subject to the Award
is unknown and cannot be predicted with certainty, (h) neither the Plan, the
Award nor the issuance of the shares of Common Stock confers upon Grantee any
right to continue in the employ of (or any other relationship with) the
Employers, nor do they limit in any respect the right of the Employers to
terminate Grantee’s employment or other relationship with the Employers at any
time, and furthermore, the grant of the Award will not be interpreted to form an
employment contract between Grantee and the Employers.
     19. The Account established for the Grantee under this agreement is an
unfunded bookkeeping account and is payable only in Common Stock of the
Corporation. The Corporation is not required to physically segregate any cash or
securities or establish any separate funds to pay any benefits under the
agreement or the Plan. Nothing in this agreement or the Plan shall be deemed to
create a trust or fund of any kind or any fiduciary relationship.
     20. It is the Grantee’s responsibility to execute this agreement (the
“Executed Agreement”) and deliver the Executed Agreement to the Corporate Human
Resources Department at the address listed on the Cover Sheet. If the Executed
Agreement is not received by the Corporate Human Resources Department within
90 days after the Grant Date, this RSU Award shall terminate and this agreement
shall be null and void.
     21. The Grantee agrees that any action, claim, counterclaim, cross claim,
proceeding or suit, whether at law or in equity, whether sounding in tort,
contract or otherwise, at any time arising under or in connection with this
agreement, the administration, enforcement or negotiation of this agreement, or
the performance of any obligations in respect of this agreement (each such
action, claim, counterclaim, cross claim, proceeding or suit, an “Action”),
shall be brought exclusively in a federal court or state court located in the
city of Cleveland, Ohio. Each of the parties hereby unconditionally submit to
the jurisdiction of any such court with respect to each such Action and hereby
waive any objection each of the parties may now or hereafter have to the venue
of any such Action brought in any such court.
     22. This agreement shall be construed in accordance with, and governed by,
the substantive laws of the State of Ohio.
     23. For purposes of this agreement, the continuous employ of the Grantee
with the Employers shall not be deemed interrupted, and the Grantee shall not be
deemed to have ceased to be an employee of the Employers by reason of the
transfer of his or her employment among the Employers. Also a leave of absence
approved by an Executive Officer for illness, military or governmental service
or other cause shall be considered as employment.
     24. Paragraphs 9 through 14, 16, 21, 22 and 24 shall survive the
termination of this agreement.
     25. “Salary Continuation Period” means the period of time during which
Grantee receives a continuation of Grantee’s salary after Grantee’s last day of
active employment or if the Grantee receives a lump sum payment, the number of
months following Grantee ‘s end of active employment equal to the Grantee’s lump
sum payment attributable to salary divided by the Grantee’s

Page 4



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
National City Corporation
then current monthly salary rounded up to the nearest whole number.

Page 5